NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 09a0288n.06
                            Filed: April 16, 2009

                                            No. 06-4662

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                       )
                                                )     ON APPEAL FROM THE UNITED
Plaintiff-Appellee,                             )     STATES DISTRICT COURT FOR THE
                                                )     NORTHERN DISTRICT OF OHIO
v.                                              )
                                                )
JEREMY JOSIC,                                   )
                                                )
Defendant-Appellant,                            )
                                                )



       BEFORE:         KEITH, SUTTON, and GRIFFIN, Circuit Judges.

       KEITH, Circuit Judge. Now before our court is an appeal by Defendant Jeremy Josic

(“Josic”) of his conviction and sentence for conspiracy to commit mail fraud, mail fraud, conspiracy

to launder money, and money laundering. He challenges several issues on appeal, including: (1)

jury instructions concerning testimonial immunity, potential bias and the use of a co-defendant’s

guilty plea during trial; (2) the calculation of intended loss for sentencing purposes, and the alleged

imposition of an unreasonable sentence; (3) the denial of a motion for acquittal as to mail fraud; (4)

the district court’s decision to poll the jury about a mistake in several of the verdict forms; and (5)

an ineffective assistance of trial counsel claim. For the reasons that follow, we uphold the jury’s

verdict and affirm the sentence imposed.
No. 06-4662
United States v. Josic

                                        I. BACKGROUND


A. Factual Background

       The facts, as outlined in the indictment, and found to be true by the jury based on its guilty

verdict, are as follows:

       From at least March 1999, Jeremy Josic and his brother, Daniel Josic (the “Defendants”),

who were later aided by Donna Bombard,1 undertook a scheme to defraud various persons across

the United States by falsely offering a work-at-home business. Defendants sent mass mailings of

fliers, alleging that certain businesses would pay individuals between $5 and $10 for each envelope

stuffed and mailed, or booklet stapled.2 As part of the scheme to defraud, Defendants would use

different business names in order to avoid growing complaints against any one company.3

Defendants structured their enterprise so that persons interested in the work-at-home business had

to pay an “application fee” up front before receiving materials to stuff the envelopes or to staple the


       1
         Donna Bombard testified that she was involved in the operation with Daniel and Jeremy
Josic, the purpose of which was to mail fliers to potential customers, who would send in money if
they were interested in preparing envelopes. In 1999, Donna Bombard packaged boxes for Josic.
 At the beginning of 2000, she stuffed envelopes for Daniel Josic, and in October of 2000, she began
to handle phone calls.
       2
         Kimberly Burbank-Pye testified at trial that she sold lists of names and addresses to Daniel
and Jeremy Josic. Appolluna Demmers testified that she owned a company that did graphic design,
printing, and mailings of fliers for Josic.
       3
        Such names included: Central Communications; Avon Communications; Rainbow
Publications; Lakeside Publications; Ocean Publishing; Avon Publishing; Horizon Publishing;
Monitor Publishing; Omni Publishing; Able Publishing; Acme Publishing; ABC Publishing; Griffin
Enterprises; Consumer Publishing; Apex Publishing; KLM Publishing; Global Consumer
Information; Financial Publishing; and D.J. Company.


                                                 -2-
No. 06-4662
United States v. Josic

booklets. Defendants sent some materials to persons who paid the application fee but never intended

to pay anyone for the advertised services. Instead, their intent was to collect application fees from

individuals enticed to participate in the business.

       At trial, the Government called 16 witnesses. Seven of those witnesses were individuals who

had responded to the advertisements. Yvette Rhoads, for example, who lived in Corydon, Indiana,

in September 2001, responded to a flier she received in the mail from Monitor Publishing offering

to pay her $10 for each envelope she prepared and sent. To participate, she was required to fill out

a form and mail in a check for $169, which she did. Afterwards, she received an incomplete

package of supplies from which she prepared and mailed envelopes. She never received any money

for her work and incurred a net loss of $183 as a result of the scheme, $169 in application fees and

shipping and handling for the package and $34 in postage used to send the envelopes.

       Karla Clark from Wayne, Oklahoma, also received a flier, stating that she could earn money

stuffing envelopes for Horizon Publishing. In response, she sent a money order for $169, and

subsequently, received materials from the company requiring her to purchase postage and mailing

lists. She called a number listed on the flier to inform the company that it had sent her the wrong

package. Ms. Clark was told by someone she was unable to identify at trial that the right materials

would be sent. She received the “wrong” package two more times. She eventually mailed the final

package of materials back, after having stuffed the envelopes and affixing postage, but never

received a refund. She was told she could not get money back for stuffing the wrong envelopes.

Other individuals testified at trial to similar experiences, including: James Milam, Eric Brackett,

Kimberly Beasley, David Casey, Karen Woods, and Pamela Pack.


                                                 -3-
No. 06-4662
United States v. Josic

       Daniel and Jeremy Josic collected at least $2 million during the period roughly between

March 1999 and June 2003. To hide the money received from this scheme, Josic and his brother

opened at least fifteen checking accounts, over the course of four years, registered to the various

company names used by the brothers in the scheme. Steve Bolz (“Bolz”), a postal inspector who

investigates mail fraud complaints, examined all of these bank accounts, compiling two spreadsheets

that documented checks and other monies deposited from March 1999 until June 2003. One

spreadsheet demonstrated deposits of over $3 million in eight different bank accounts, some of

which were opened by Josic and others by his brother. After accounting for potential redeposits,

Bolz estimated the accounts tallied to a net amount of $2.57 million. Bolz also documented seven

additional checking accounts found post-indictment that were related to the scheme. These

additional accounts contained deposits of $945,736.05.

       Bolz identified thousands of potential victims and obtained copies of over 7,000 checks

deposited into the subject bank accounts. Bolz testified that he contacted many of the people who

wrote these deposited checks to find out why they had been written, which is how he determined that

the bank accounts contained “victim” checks. In his sampling of more than 7000 deposit slips, Bolz

testified that he did not ever recall seeing a deposit that was not a victim check. Anything that did

not appear to be a victim’s check, appeared to be a re-deposit from another account, where other

victims’ check deposits were kept.

B. Procedural Background

       On December 14, 2005, Josic along with his brother were indicted on eighteen counts,

including: conspiracy to commit mail fraud, 18 U.S.C. § 371, mail fraud, 18 U.S.C. § 1341,


                                                -4-
No. 06-4662
United States v. Josic

conspiracy to launder money, 18 U.S.C. § 1956(h), and money laundering, 18 U.S.C. §

1956(a)(1)(A). Donna Bombard, who had a lesser role in the offense, was indicted on fewer counts.

Daniel Josic and Donna Bombard pleaded guilty to the charges against them. Josic did not.

        Josic’s jury trial commenced on August 28, 2006, and concluded on September 1, 2006,

when the jury returned a guilty verdict on all eighteen counts, and ordered Josic to forfeit

$786,000.00. He was ultimately sentenced to 60 months in prison on count 1, and 97 months in

prison on counts 2-18 to run concurrently. The court constructed what it called a “reasonable

estimate” and found the loss from the scheme to be in excess of $2.5 million, but not more than $2.7

million.

        Josic timely appeals.

                                                 II. ANALYSIS

A. Jury Instructions

        To begin, Josic challenges what he considers an erroneous jury instruction concerning the

use of his co-defendants’ guilty pleas, and the alleged failure of the district court to inform the jury

that his brother had testimonial immunity, and was testifying against Josic before the same judge

who would later sentence him.

        We review these challenges for plain error, pursuant to Fed. R. Crim. P. 52(b), because

defense counsel failed to timely object to these alleged errors during trial. See United States v.

Stover, 474 F.3d 904, 913 (6th Cir. 2007); United States v. Maliszewski, 161 F.3d 992, 1003 (6th

Cir. 1998). Four factors must be met before we can hold there has been plain error. There must be:

(1) error; (2) that is plain; and (3) that affects substantial rights. Stover, 474 F.3d at 913. If all three


                                                    -5-
No. 06-4662
United States v. Josic

factors are met, then the court “may exercise its discretion to notice a forfeited error,” if (4) the error

“seriously affect[s] the fairness, integrity, or public reputation of judicial proceedings.” Id. (citations

and internal quotation marks omitted); see also United States v. Christian, 786 F.2d 203, 214 (6th

Cir. 1986) (stating that “[i]n the absence of a request by defense counsel for a limiting instruction,

the failure of the trial court to give one is not reversible error,” unless it occurs in conjunction with

other aggravating circumstances exacerbating the prejudice, and fails to protect the substantive

rights of the accused) (multiple citations omitted).

        Josic asserts that the district court erred in failing to inform the jury that his co-defendants’

guilty pleas were not evidence of his guilt. “[A] guilty plea of a codefendant may not be received

as substantive evidence of a codefendant’s guilt, but may properly be considered as evidence of a

witness’ credibility.” Christian, 786 F.2d at 214; see also United States v. Martinez, 430 F.3d 317,

337 (6th Cir. 2005) (same). Here, both Daniel Josic and Donna Bombard were testifying co-

defendants who entered guilty pleas in connection with the scheme. The district court offered some

caution, stating: “[t]he possible guilt of others is no defense for a criminal charge. Your job is to

decide if the government has proved this defendant guilty. Do not let the possible guilt of others

influence your decision in any way.” That the district court cautioned the jury not to let the guilt

of others influence its decision in any way, necessarily implied a warning not to use the guilt of

others as evidence of Josic’s guilt. Josic complains that the instruction did not mention Josic’s co-

defendants by name nor indicate that the instruction referred to their guilt. This information,

however, was transparent, as Daniel Josic and Donna Bombard testified that they were defendants

in this case and had entered guilty pleas. The aforementioned jury instruction, in conjunction with


                                                   -6-
No. 06-4662
United States v. Josic

Daniel Josic and Donna Bombard’s given testimony, fairly and adequately summarized the issues

and applicable law in this case. See McMillan v. Castro, 405 F.3d 405, 413 (6th Cir. 2005) (stating

that appellate courts “review the jury charge as a whole to determine whether it fairly and adequately

submits the issues and the law to the jury”) (citations and internal quotation marks omitted). Josic

has therefore failed to demonstrate plain error in this regard.

        Josic next claims that the district court erred in failing to inform the jury that his brother had

testimonial immunity, and was testifying against Josic before the same judge who would later

sentence him. This argument also does not compel reversal of Josic’s sentence. Even assuming

arguendo that the district court erred in allegedly omitting this jury instruction, any such error failed

to demonstrate plain error because we cannot say with fair assurance that it affected the outcome

of the trial.4 If the Government’s case depended entirely on Daniel Josic’s testimony, then a new

trial would perhaps be warranted, as was the case in Giglio v. United States, 405 U.S. 150 (1972).

There, a court’s failure to inform the jury that the government had promised immunity to its key



        4
         Josic contends that the Government misstates the fourth prong of the plain error analysis,
when it asserts that a “failure to give an immunity instruction . . . was not plain error, inasmuch as
it did not affect the outcome of the proceedings.” Whether the error affected the outcome of the trial
is, however, a critical element in a finding of plain error given the third prong of the plain error
analysis. “Normally, although perhaps not in every case, the defendant must make a specific
showing of prejudice to satisfy the ‘affecting substantial rights’ prong of Rule 52(b),” which means
the error must have affected the outcome of the proceedings. United States v. Olano, 507 U.S. 725,
734-35 (1993); see also United States v. Page, 232 F.3d 536, 544 (6th Cir. 2000) (citing Olano, 507
U.S. at 734, and noting that an “error affects substantial rights when the error was prejudicial, that
is, when it ‘affected the outcome of the district court proceedings’”). While “[t]here may be a
special category of forfeited errors that can be corrected regardless of their effect on the outcome,”
this does not appear to be one such case. Olano, 507 U.S. at 735. Here, we remain unconvinced that
Josic did not actually benefit from the jury’s ignorance of his brother’s testimonial immunity. It is
possible any instruction drawing direct attention to Daniel Josic’s immunity may have bolstered his
credibility as a witness, if the jury interpreted the grant of immunity as sanitizing his testimony.
                                                    -7-
No. 06-4662
United States v. Josic

prosecution witness resulted in a new trial because the Government’s case depended almost entirely

on the testimony of that witness - “without it there could have been no indictment and no evidence

to carry the case to the jury.” Id. at 154-55. Giglio found that this witness’s credibility was

important, and the jury was entitled to know of any evidence of an understanding or agreement with

the Government as to future prosecution that would affect the witness’s credibility. Id. Here, in

contrast, even without the testimony of Daniel Josic, the evidence against Josic was overwhelming.

Donna Bombard, an accomplice in the scheme, spoke extensively about working for Josic from 1999

until 2003. Postal Inspector Bolz testified to finding bank accounts, belonging to Josic, in which

victim’s checks had been deposited. In addition, Appolluna Demmers testified that Josic hired her

and her company to prepare the fliers, envelopes and mailings used for various companies later

identified as Josic’s business fronts. Based on the breadth and depth of available evidence, Josic

has failed to demonstrate a reasonable likelihood that a more specific cautionary instruction as to

his brother’s immunity and bias would have changed the outcome of this case.

B. Amount of Loss and Sentence Length

        Josic next challenges his sentence, arguing that it was both procedurally and substantively

unreasonable. When analyzing the substantive and procedural reasonableness of a sentence, our

Court reviews the district court’s factual findings for clear error, giving “due deference to the district

court’s application of the guidelines to the facts.” United States v. Jackson, 25 F.3d 327, 330 (6th

Cir. 1994) (citations and internal quotation marks omitted). Appellate courts are tasked with

reviewing all sentences, regardless of whether they are inside or outside of the Guidelines range,

under a deferential abuse of discretion standard. Gall v. United States, 128 S. Ct. 586, 591 (2007).

We must first determine if the district court committed a significant procedural error. Id. at 597.
                                                -8-
No. 06-4662
United States v. Josic

If the sentence is procedurally sound, we must then consider the substantive reasonableness of the

sentence under an abuse of discretion standard. Id. Additionally, we review de novo the district

court’s method of calculating loss for purposes of enhancing a defendant’s sentence under the

Guidelines. United States v. White, 492 F.3d 380, 414 (6th Cir. 2007).

                                                   1.

        Josic argues that his sentence is procedurally unreasonable because there was an absence of

evidence from which the sentencing judge could reasonably support the amount of loss used to

calculate his sentence. See Gall, 128 S. Ct. at 597 (describing procedural unreasonableness as

including “selecting a sentence based on clearly erroneous facts . . . ”). More specifically, he asserts

that the district court erred by relying entirely on the spreadsheet of deposits compiled by Bolz of

the bank accounts found pre-indictment, because Bolz did not inspect every deposit included in said

spreadsheet. Josic contends that the district court should have instead relied on any of the following

figures to determine the amount of loss from the scheme for sentencing purposes: (1) the jury

determination that Josic must forfeit $786,000.00; (2) the prosecutor’s argument that Josic was

responsible for $1 million in losses; or (3) the stipulation in co-defendant Daniel Josic’s plea

agreement to a loss amount of $2 million. Josic fails to cite any precedent, nor is there likely any,

that demonstrates these figures are the appropriate ones to be used in assessing loss for sentencing

purposes.

        Instead, the sentencing judge “is in a unique position to assess the evidence and estimate the

loss based upon that evidence.” U.S.S.G. § 2B1.1 cmt. 3(C). He or she is tasked with determining

a “reasonable estimate of the loss,” based on a set of concrete variables. Id. “The estimate of the

loss shall be based on available information, taking into account, as appropriate and practicable
                                               -9-
No. 06-4662
United States v. Josic

under the circumstances, factors such as the following . . . [t]he approximate number of victims

multiplied by the average loss to each victim . . . [and] more general factors, such as the scope and

duration of the offense . . . .” Id.; see also United States v. White, 492 F.3d at 416-17 (stating “[w]e

remain mindful of the nature of complex fraud schemes . . . loss need not be determined with

precision,” and adopting the “net gain method for calculating loss” in the context of medicare fraud)

(citations and internal quotation marks omitted).

       In this case, the sentencing judge was presented with evidence of loss in the spreadsheets

provided by Bolz. Bolz accessed 6,059 victim checks from the eight accounts presented at trial, and

1,011 checks from the seven additional accounts found post-indictment. While Bolz admitted that

he could have asked for all of the deposit slips, and received them from the banks, there were an

estimated 25,000 to 30,000 victims in this case,5 making such an undertaking impracticable. Josic

has failed to demonstrate why we should view Bolz’s testimony as unreliable, aside from his failure

to review 25,000 - 30,000 checks instead of the 7,000 he obtained. See United States v. Brown, 2009
U.S. App. LEXIS 6384, at *10 (6th Cir. 2009) (unpublished) (considering claims in a loss

calculation because they were submitted pursuant to the “same particular and regular billing pattern”

as other fraudulent health insurance claims). Having no basis to conclude otherwise, we find the

district court did not clearly err in partially relying on Bolz’s testimony in determining loss.

       Relying on Bolz’s testimony and testimony from Donna Bombard concerning the extent of

the mailings and intent to defraud, and finding it impossible to determine the exact “actual”6 or


       5
           Josic contested this estimate at the trial level, but not on appeal.
       6
        Under the advisory sentencing Guidelines, actual loss is defined as “the reasonably
foreseeable pecuniary harm that resulted from the offense.” U.S.S.G. § 2B1.1 cmt. 3(A)(i).
                                              -10-
No. 06-4662
United States v. Josic

“intended”7 loss figure “because the number of persons who were victims in this scheme would be

almost impossible to identify,” the sentencing judge made a “reasonable estimation,” using the

estimated total number of victims and the application fees, which ranged from $26 to $169. At an

approximate average loss of $100 per victim, an amount uncontested by either party, the sentencing

judge found the resulting total loss to be about $3 million. The sentencing judge then discounted

the loss for some purportedly “legitimate” dealings from possibly legitimate employment, and for

estimated redeposits.8 Ultimately, the district court held:

       the Court need only make a reasonable estimate of the loss, and it is not speculation
       when we heard evidence about how many thousands were mailed out and the extent
       of the advertising, the reasonable sampling of the victims’ checks throughout the trial
       and some more testimony here in Court, and even if you discount some of that, you
       are still well over that $2.5 million-dollar figure.

Despite the district court’s consideration of Josic’s legitimate activities, Josic now contends that

“[s]ome of the checks could have been related to . . . legitimate activities,” and therefore the loss

figure is grossly inaccurate. During sentencing, Josic could have presented evidence to demonstrate

what, if any, portions of the funds from the subject bank accounts were derived from legitimate

sources, but he did not, which suggests that all of this money was derived from the illegal scheme.

Moreover, Josic was fortunate that the sentencing judge chose to discount the loss amount for




       7
           Intended loss “means the pecuniary harm that was intended to result from the offense; and
. . . includes intended pecuniary harm that would have been impossible or unlikely to occur . . . .”
U.S.S.G. § 2B1.1 cmt. 3(A)(ii).
       8
        Josic raises for the first time in his reply brief that the sentencing judge erred by failing to
account for any refunds given, and by failing to subtract said refunds from the amount of loss. This
argument is waived on appeal because it is being raised for the first time in Josic’s reply brief. See
LoCoco v. Medical Sav. Ins. Co., 530 F.3d 442, 451 (6th Cir. 2008).
                                                  -11-
No. 06-4662
United States v. Josic

potentially “legitimate” endeavors, even though the sentencing judge had not “really heard this

discussed.”

        Given the scope and complexity of the scheme, the impossibility of determining an exact

figure, and the lack of clear error in the judge’s factual findings, we find no abuse of discretion in

the sentencing judge’s calculation of loss for sentencing purposes.

                                                  2.

       Next, Josic argues that his sentence is unreasonable because it failed to comply with the

requirement under 18 U.S.C. § 3553(a) that a sentencing court must “avoid unwarranted sentence

disparities among defendants with similar records who have been found guilty of similar conduct.”

18 U.S.C. § 3553(a)(6). A district court is mandated to “‘impose a sentence sufficient, but not

greater than necessary, to comply with the purposes set forth in’ § 3553(a)(2).” United States v.

Bolden, 479 F.3d 455, 467 (6th Cir. 2007) (quoting 18 U.S.C. § 3553(a)). Josic rests his claim on

the “much harsher sentence” he received as compared to his co-defendants. Daniel Josic received

55 months in prison on all counts to be served concurrently, and Donna Bombard received five

months in prison and five months of electronically-monitored home confinement. Josic received

60 months on count 1 and 97 months on counts 2-18 to be served concurrently.

       There is no basis on which to find that the district court abused its discretion in sentencing

Josic. Daniel Josic received a lesser sentence than Josic, because of his “plea agreement, his

willingness to plead guilty, his testimony at trial . . . . ” Donna Bombard received a much lower

sentence due to her “minor role . . . her lower level [of] involvement in this case.” She, therefore,

did not engage in the same criminal conduct as Josic, and cannot be used to gauge the

reasonableness of his sentence. Josic’s argument that his sentence length is unreasonable in
                                            -12-
No. 06-4662
United States v. Josic

comparison to his co-defendants’ sentences is wholly without merit, as the disparate sentences were

the result of legitimate variables. See Gall, 128 S. Ct. at 600 (finding it reasonable to consider the

need to avoid unwarranted disparities and “the need to avoid unwarranted similarities among . . .

co-conspirators who were not similarly situated”) (emphasis in original).

C. Motion for Acquittal

       Josic brought a motion for acquittal on all counts during trial. He asserts on appeal that he

should have been acquitted of counts 4, 6, 7, and 10 for mail fraud against Heidi Peck, Larry

Muradian, Paul Kettle and Nicole Cook.9 Josic claims there is insufficient evidence from which the

jury could find that the money deposited from checks written by the aforementioned individuals was

not for a legitimate transaction, and that there is an absence of proof, as to these four individuals,

that the mail was used in furtherance of the scheme. The elements of mail fraud, under 18 U.S.C.

§ 1341, include: (1) a scheme or artifice to defraud; (2) use of mails in furtherance of the scheme;

and (3) intent to deprive the victim of money or property. United States v. McAuliffe, 490 F.3d 526,

532 (6th Cir. 2007). We are to review claims of insufficient evidence pursuant to Fed. R. Crim. P.

29, asking “whether, after viewing the evidence in the light most favorable to the prosecution, any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979); see also United States v. Gunter, 551 F.3d
472, 482 (6th Cir. 2009).




       9
         The indictment listed Nicole Cook as the victim in count 10. However, upon review of the
record, she actually signed her name Nicole Potter using a check from a joint account also listing
a Daniel Cook.
                                               -13-
No. 06-4662
United States v. Josic

       Here, viewing the evidence in the light most favorable to the prosecution, any rational trier

of fact could have found more than sufficient evidence to convict Josic of counts 4, 6, 7, and 10,

despite Josic’s contention that the evidence was insufficient as to those victims because they failed

to testify. “[C]ircumstantial evidence alone, if substantial and competent, may support” a guilty

verdict “and need not remove every reasonable hypothesis except that of guilt.” United States v.

Rayborn, 495 F.3d 328, 338 (6th Cir. 2007) (citations and internal quotation marks omitted); see

also United States v. White, 932 F.2d 588, 590 (6th Cir. 1991) (stating that “circumstantial evidence

may support a guilty verdict, even if the circumstantial evidence is inconclusive”) (citation omitted).

In the same fashion as the witnesses who testified at trial, the checks and money orders issued by

the non-testifying victims were deposited into an Ohio Savings Bank registered to Omni Publishing,

and were paid in amounts requested in the fraudulent fliers. The checks were also written to the

order of either Horizon Publishing or Monitor Publishing, two assumed names used in the scheme.

Additionally, this circumstantial evidence was bolstered by testimony from those victims, who

identified the fraudulent fliers during trial, and explained why and how they sent their money to

Josic and his brother. See Brown, 2009 U.S. App. LEXIS 6384, at *10. In response to Josic’s

contention that there was an absence of evidence that the checks were not part of “some sort of

legitimate transaction,” we are not required to remove every hypothesis except that of guilt, even

reasonable hypotheses. Here, there was more than enough circumstantial evidence from which a

jury could convict Josic.

       Josic’s next argument that there was insufficient evidence available to prove that the mail

was used to further the scheme is meritless. Again, circumstantial evidence is sufficient to support

a guilty verdict and it is enough for the prosecution to demonstrate that the fraudulent company
                                               -14-
No. 06-4662
United States v. Josic

routinely used the postal service in order to satisfy this challenged element of mail fraud. United

States v. Wall, 130 F.3d 739, 743 (6th Cir. 1997) (noting that “[t]estimony regarding a company’s

routine use of the postal service is sufficient circumstantial evidence to prove use of the U.S. mail”)

(citing United States v. Griffith, 17 F.3d 865, 874 (6th Cir. 1994)). In this case, fliers related to the

scheme were introduced into evidence that directed “applicants” to send their completed forms and

fees to an address in Ohio. Additionally, numerous victims testified to mailing their application fees

to the addresses listed in the fraudulent fliers, and both Donna Bombard and Daniel Josic testified

that as part of the scheme they routinely used the mail. This is sufficient evidence from which the

jury could find that the challenged element was satisfied. The trial court did not err in denying

Josic’s motion for acquittal.

D. Jury Poll

        Josic next contends that the district court erred, pursuant to Fed. R. Evid. 606(b),10 when the

judge polled the jury about whether it intended to find Josic guilty of money laundering or

conspiracy, after finding a mistake on the jury form. Our Court reviews all evidentiary rulings under

the abuse of discretion standard. United States v. Schreane, 331 F.3d 548, 564 (6th Cir. 2003), cert

denied, 540 U.S. 973 (2003). “An abuse of discretion will be found upon a definite and firm

conviction that the court below committed a clear error of judgment in the conclusion it reached

upon a weighing of the relevant factors.” Id. (citations and internal quotation marks omitted). Our


        10
             Fed. R. Evid. 606(b), states in part:

                   Upon an inquiry into the validity of a verdict or indictment, a juror
                   may not testify as to any matter or statement occurring during the
                   course of the jury’s deliberations . . . or concerning the juror’s mental
                   processes in connection therewith.
                                                    -15-
No. 06-4662
United States v. Josic

Court will only reverse an evidentiary decision when we find that such abuse of discretion has

caused more than harmless error. United States v. Johnson, 440 F.3d 832, 847 (6th Cir. 2006). The

verdict forms for counts 15-18 stated “Money Laundering” in the caption but “Conspiracy” in the

text. Josic asserts that polling the jury about whether they meant to convict him of conspiracy or

money laundering sought the jury’s “thought processes.”

       Our Court has found it acceptable to poll a jury about a verdict, so long as it is only to clarify

the final award or verdict, and not to inquire into the jury’s thought processes. McCullough v.

Consol. Rail Corp., 937 F.2d 1167, 1172 (6th Cir. 1991) (finding it acceptable for a judge to poll

the jury when the inquiry was limited to whether the jury intended an award of $235,000 or

$235,000 minus fifty percent). This is particularly appropriate when only minutes have elapsed

from the announcement of the award, all jurors are unanimous that there has been a mistake, and the

inquiry is limited to only one question. Id. Here, no time elapsed between the announcement of the

verdict and the poll, since the judge discovered the error while he was in the process of reading the

verdict. The district court judge then limited his inquiry to the following question, which he asked

each juror: “I want to clarify . . . that the money laundering counts are what you, the jury, has

deliberated on and entered a verdict of guilty on?” The jury was unanimous in its intent to find Josic

guilty of money laundering rather than conspiracy. Additionally, the jurors had been instructed

before they entered deliberations that counts 15-18 were laundering offenses, and had been

instructed as to the elements for money laundering. Accordingly, the district court did not abuse its

discretion in polling the jury, as the poll merely sought clarification.

E. Ineffective Assistance of Counsel


                                                 -16-
No. 06-4662
United States v. Josic

        Josic additionally asserts that he received ineffective assistance of counsel, because his

counsel: (1) failed to inform the jury that Daniel Josic had immunity and was scheduled to be

sentenced before the same judge; (2) failed to caution the jury about Josic’s co-defendants’ guilty

pleas; (3) relied on a vacated Sixth Circuit case, United States v. Vonner, 452 F.3d 560 (6th Cir.

2006), during sentencing; (4) failed to explain the defense’s trial exhibits to the jury; and (5) failed

to object to the trial judge’s decision to poll the jury about a mistake in the jury form.

        Generally, our Court will not review an ineffective assistance of counsel claim brought for

the first time on direct appeal, “since there has not been an opportunity to develop and include in

the record evidence bearing on the merits of the allegations.” United States v.Wunder, 919 F.2d 34,

37 (6th Cir. 1990); United States v. Atwell, 1998 U.S. App. LEXIS 1315, at *4 (6th Cir. Jan. 27,

1998) (unpublished). When “the record is adequate to assess the merits of the defendant’s

allegations, some courts will consider them,” leaving us with the discretion to determine whether

to hear an adequately developed record on direct appeal. Wunder, 919 F.2d at 37. In this case, we

are not compelled to depart from our general practice, particularly since we have found the other

grounds on which Josic seeks to have his verdict vacated and his sentence reversed to be meritless.

See Massaro v. United States, 538 U.S. 500, 508-09 (2003) (discussing cases where it may be

advisable to raise an issue on direct appeal, such as where trial counsel’s ineffectiveness is so

apparent from the record or when obvious deficiencies compel the appellate court to address the

issue sua sponte). Josic can still raise his ineffective assistance of counsel claim in a proper post-

conviction hearing, even though we decline to hear it here. Wunder, 919 F.2d at 37.

                                        III. CONCLUSION


                                                 -17-
No. 06-4662
United States v. Josic

       Accordingly, for the reasons stated above, we uphold the jury’s verdict and affirm the

sentence imposed.




                                            -18-